Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which held him ineligible for benefits for the period December 16, 1958 to March 15, 1959, finding that he filed for benefits effective March 16, 1959, about one year after he became unemployed, and thus failed to comply with reporting and registration requirements (Labor Law, § 590, subd. 1; § 596). Although claimant was under the care of a physician, he was about and compliance was not prevented by illness or other condition. The board’s findings, being supported by substantial evidence, all of it, in fact, submitted by claimant, must be affirmed: and the record discloses no basis upon which we could disturb the denial o? claimant’s application to predate the claim. Decision unanimously affirmed, without costs.